This suit is pending before us on application for writ of error. The application shows that the case is an original suit filed in the Court of Civil Appeals for the Fourth District, asking that court for a writ of prohibition against the plaintiff in error in relation to a certain suit which he filed in the District Court. Upon hearing the Court of Civil Appeals directed the issuance of the writ of prohibition. The application for writ of error is made by *Page 522 
the plaintiff in error because of that action by the Court of Civil Appeals.
The law is well settled that the Supreme Court has no jurisdiction by writ of error over the subject matter of this suit. This Court has appellate jurisdiction to review decisions of the Courts of Civil Appeals only in cases where the latter exercise appellate jurisdiction as distinguished from original jurisdiction. It has no power to grant a writ of error where a Court of Civil Appeals in the exercise of its original jurisdiction, as in this case, has issued a writ of prohibition. The judgment of the Court of Civil Appeals in original actions of this character is final, in so far as the appellate jurisdiction of the Supreme Court is concerned. Schintz v. Morris, 89 Tex. 648; City of Houston v. City of Palestine, 114 Tex. 306; Edgar Scurry et al. v. J. F. Freiburg et al. recently decided but not yet reported. The petition for writ of error is accordingly dismissed for want of jurisdiction.